Citation Nr: 0204282	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  01-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus and, if so, whether all the evidence both old and 
new warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, to include spondyloarthritis of the lumbar 
spine and lumbosacral strain, and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss with perforation of the right eardrum 
(also claimed as left ear injury).



REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that although the RO framed the issues of 
entitlement to service connection for tinnitus and for 
lumbosacral strain as essentially original claims for service 
connection, review of the claims file shows that, as will be 
discussed below, entitlement to service connection for these 
disorders were previously denied by the Board in February 
1990.  While the veteran was notified of these decisions, he 
did not complete an appeal within the applicable period of 
time required by law, and the decisions became final.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001).  The submission of 
new and material evidence by a claimant to reopen a 
previously denied claim is a jurisdictional prerequisite to 
the reexamination of the veteran's claim by the Board.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 2001).  Accordingly, the Board has 
recharacterized these issues on appeal as whether new and 
material evidence has been submitted that is sufficient to 
warrant the reopening of the respective claims.  

The veteran was afforded a hearing before the undersigned 
member of the Board at the RO, in January 2002.  A transcript 
of that hearing has been associated with the record on 
appeal.  


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for tinnitus in a February 1990 decision. 

2.  The veteran did not submit a timely appeal; the February 
1990 Board decision constitutes the last final disallowance 
of the veteran's claim.

3.  The evidence received since the unappealed February 1990 
Board decision is either cumulative and redundant, or does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered to 
decide fairly the merits of the veteran's previously 
disallowed claim for entitlement to service connection for 
tinnitus.

4.  The Board denied the veteran's claim of entitlement to 
service connection for a chronic back disorder in a February 
1990 decision. 

5.  The veteran did not submit a timely appeal; the February 
1990 Board decision constitutes the last final disallowance 
of the veteran's claim.

6.  The evidence received since the unappealed February 1990 
Board decision is either cumulative and redundant, or does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered to 
decide fairly the merits of the veteran's previously 
disallowed claim for entitlement to service connection for a 
chronic back disorder.

7.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a puretone threshold average of 21 
decibels in the right ear and 23 decibels in the left ear, 
with speech recognition ability of 96 percent for the right 
ear (also claimed as left ear injury) and 100 percent for the 
left ear; the veteran has level I hearing impairment in the 
right ear and level I hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The February 1990 Board decision denying entitlement to 
service connection for tinnitus is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1104 (2001).

2.  The evidence received subsequently to the February 1990 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  

3.  The February 1990 Board decision denying entitlement to 
service connection for a chronic back disorder is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1104 (2001).

4.  The evidence received subsequently to the February 1990 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for a 
back disorder, to include spondyloarthritis of the lumbar 
spine and lumbosacral strain, have not been met.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

5.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss with perforation of the right 
eardrum are not met.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (effective June 10, 1999); Diagnostic 
Code 6211 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  38 U.S.C.A. § 5103A (West 1991 & 
Supp. 2001).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the veteran and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 1991 & Supp. 2001).  Second, 
the VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 1991 & Supp. 2001).  Also, VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, supra.  
Here, the Secretary has specifically limited the application 
of the changes in § 3.156 to claims to reopen received on or 
after August 29, 2001.  Since the veteran's claims to reopen 
were filed prior to August 29, 2001, the new § 3.156 
provisions are not applicable in his case and the prior law 
will be applied herein.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 1991 & Supp. 2001).  The 
veteran was notified in the March 2000 rating decision of 
record as to why his claims for service connection were 
denied as well as the reasons why a zero percent rating was 
warranted concerning his increased rating claim.  Further, 
the April 2001 SOC informed the veteran of the reasons why 
his claims for service connection were denied, and, in 
addition, that the medical evidence of record did not, in 
essence, satisfy the requirements of the pertinent schedular 
criteria to warrant a disability rating higher than that 
which was awarded the veteran for his service-connected 
bilateral hearing loss.  Additionally, the SOC also informed 
the veteran of the applicable regulatory requirements 
concerning the claims.  Also, a supplemental statement of the 
case (SSOC) provided the veteran in August 2001 informed the 
veteran in detail why his claims for service connection were 
denied, as well as informed him that the requirements of the 
pertinent schedular criteria sufficient to warrant an 
increased disability rating had not been demonstrated.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC, and 
SSOC informed him of the information and evidence needed to 
support his claims for entitlement to service connection and 
for the grant of a higher rating and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  Review of the evidentiary 
record does not show that the veteran has indicated that 
there are other medical records which have not been obtained 
by VA and which the review of may be beneficial to his 
service connection or increased rating claims.  The Board 
also points out that as part of an April 2001 development 
letter, VA notified the veteran of the new duties associated 
with the recently enacted VCAA, and requested him to provide 
a VA Form 21-4142 in order that the RO could seek to obtain 
medical records from each named doctor, hospital, or other 
facility where the veteran may have received treatment for 
his claimed disorders.  Review of the record shows that the 
veteran failed to respond to the RO's April 2001 development 
request.  The Board observes that "the duty to assist is not 
always a one-way street.  If an appellant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  See 38 C.F.R. § 3.326 (2001); 
Green v. Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger 
v. Brown, 5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 
Vet. App. 454 (1993).  In this regard, as to the increased 
rating claim now before the Board on appeal, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  See Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993); Olson v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Review of the record reveals that such 
an examination was conducted in February 2000, in which 
during the course of the examination the examiner recorded 
the veteran's medical history and provided comprehensive 
examination findings.  The Board also observes that the 
veteran's claimed tinnitus was also thoroughly addressed in 
conjunction with the February 2000 VA examination, and a VA 
medical opinion was sought in June 2001 from an orthopedic 
specialist concerning the veteran's back disorder.  VA has 
satisfied its duties to notify and to assist the veteran in 
this case. Further development and further expending of VA's 
resources is not warranted.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).


Factual Background
Tinnitus

The veteran's service medical records include findings of a 
diagnosis of acute right ear aero otitis, moderately severe, 
on September 1945 examination at Camp Atterbury, Indiana.  
Additionally, the report of examination conducted in November 
1945 at the time of the veteran's service discharge shows a 
diagnosis of perforated right ear drum and that the veteran 
had acute otitis media for two days at Moody Field Station 
Hospital, Georgia.  

On VA examination in February 1987, the veteran complained of 
occasional tapping sounds in his ears.  A February 1988 VA 
Medical Certificate shows that the veteran complained of 
ringing in his left ear.  He denied both headaches and 
dizziness.  Tinnitus was diagnosed.  In an April 1988 rating 
decision the RO initially denied the veteran's claim for 
service connection for tinnitus.  The RO indicated that the 
veteran's service medical records showed neither complaints 
or diagnoses relating to tinnitus.  The RO found that the 
evidence of record did not show that the veteran incurred 
tinnitus as a result of his military service.  

In the course of a November 1988 personal hearing, the 
veteran testified that he first began to experience tinnitus 
following his incurring a perforated left eardrum during 
service.  The veteran also provided an undated private 
medical statement at the hearing, which, in pertinent part, 
noted that perforation and scarring of the veteran's left 
eardrum in 1945, which was "service connected," had 
resulted in some loss of hearing and tinnitus. 

The veteran subsequently perfected an appeal to the RO's 
April 1988 rating decision.  A lay statement submitted on 
behalf of the veteran's claim by his wife in June 1989 
indicates that she had heard the veteran complain many times 
of ringing and buzzing noises in his ear.  The Board, in a 
February 1990 decision, denied the veteran's claim for 
service connection for tinnitus.  The Board found that 
chronic tinnitus was not shown to be present while the 
veteran was on active duty, and that tinnitus, first shown 
more than 40 years following service discharge, was not 
demonstrated to be the direct result of his service-connected 
hearing loss with perforation of the right eardrum.  The 
veteran was notified of this determination and of his 
procedural and appellate rights by letter dated in February 
1990.  However, he did not perfect a timely appeal to the 
Board's February 1990 decision.  Therefore, the February 1990 
Board decision is final.  38 U.S.C.A. § 7104 (West 1991 & 
West 1991); 38 C.F.R. § 20.1104 (2001).

The veteran thereafter sought to reopen his claim for left 
ear tinnitus in January 1992.  Later, by letter dated in 
March 1999, the veteran again sought to raise the issue of 
entitlement to service connection for left ear tinnitus.  The 
RO in a March 2000 rating decision, determined that service 
connection for tinnitus was denied.  The RO noted that 
service connection had been previously denied for tinnitus, 
and that service connection was denied because tinnitus was 
neither found to be occurred in or caused by the veteran's 
service.  The veteran perfected a timely appeal to the March 
2000 RO decision.  

Therefore, based upon the facts of this case, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the February 1990 Board decision, the last 
disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans, supra, at 285 (1996).

Pertinent evidence added to the record since the Board's 
February 1990 decision includes VA examination reports, and 
testimony provided by the veteran before both the RO and the 
Board.  

The report of a July 1990 VA examination shows that the 
veteran complained of persistent tinnitus following his 
having incurred a left ear drum perforation during service.  
The examiner indicated that the veteran's tinnitus presented 
subjective criteria for evaluation.  Examination of the left 
ear revealed a normal external auditory canal with an 
extremely oblique tympanic membrane.  

A duplicative photocopy of the above-discussed February 1988 
VA Medical Certificate which included a diagnosis of tinnitus 
was provided VA by the veteran in February 1993.  The veteran 
also provided VA photocopies of previously considered service 
medical records.  

Review of the report of a VA audiological examination 
conducted in February 2000 shows that the veteran claimed to 
have "'attacks of tinnitus'" and noise in his ears since he 
was injured in the military.  He added that his left eardrum 
ruptured during his trip home from serving in the military.  
The veteran further noted that he experienced episodes of 
humming and buzzing (like electrical wire) in his left ear 
that was loud and disturbing.  He added that these episodes 
could last for hours at a time.  Examination of the veteran 
showed that the veteran's left tympanic membrane appeared 
intact, however, it was noted to be scarred.  The examining 
audiologist indicated that it was not definitively clear that 
the veteran's current subjective tinnitus complaints were a 
direct result of the tympanic membrane perforation which 
occurred during his military service.  

In conjunction with the February 2000 VA audiological 
examination, the veteran was also examined by a VA "ENT" 
[ears, nose, and throat] specialist.  The ENT report 
indicates that the veteran again gave a history of injuring 
his left ear during service.  The veteran gave a history of 
high-pitched tinnitus which was not constant.  The veteran 
also added that he got dizzy at times.  Examination of the 
veteran's left ear was reported to show normal auricle, with 
the ear canal being normal and unremarkable.  The tympanic 
membrane was noted to have replacement membrane posteriority 
where, indicated the ENT examiner, the perforation was 
present.  The perforation was noted to have healed 
spontaneously.  The veteran was not shown to presently have 
any perforated tympanic membrane.  The examiner also 
mentioned that the veteran had a temporomandibular joint 
tenderness, which he believed caused his earache.  The ENT 
specialist also opined that it was his medical opinion that 
the veteran had a perforated tympanic membrane, probably due 
to aerotitis experienced in service, which was at the time of 
the examination shown to be completely healed.  The ENT 
physician added that concerning the veteran's tinnitus, this 
could be due to the injury that the ear had at that time, but 
it was not clear to him that this could be the case.  

In the course of a May 2001 hearing before a local RO hearing 
officer at the RO, the veteran testified that he essentially 
never perforated his right ear, but instead his left.  He 
added that he had earaches and middle ear fluid.  He also 
noted that his tinnitus began about six months following his 
service separation.  He added that he was told by a medical 
professional that his tinnitus was caused by the scarring and 
the perforated left eardrum.  

The veteran, as indicated above, testified at a hearing 
before the undersigned Board member in January 2002.  
Concerning his claimed tinnitus disorder, he continued to 
indicate that he never injured his right ear, but rather his 
left.  He added that he currently suffered from left ear 
tinnitus.  The veteran also testified that that he injured 
his left ear while aboard a troop train in 1945 heading for 
Camp Atterbury [Indiana].  He added that the train was 
stopped and he was afforded treatment on September 27th at 
Moody Field, Georgia.  He alleged that a nurse may have 
misdiagnosed him at that time as having a right perforated 
ear drum as opposed to a left perforated ear drum.  He also 
testified that a doctor who examined him at Camp Atterbury 
informed him that his left ear was very bad, but that those 
records have disappeared.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for tinnitus.  The 
Board points out that as part of the above-referenced 
February 1990 Board decision, it was noted that chronic 
tinnitus was not shown to be present while the veteran was on 
active duty, and that tinnitus, first shown more than 40 
years following service discharge, was not demonstrated to be 
the direct result of his service-connected hearing loss with 
perforation of the right eardrum.  Essentially, the Board 
informed the veteran that his claim was denied because 
evidence of a nexus, or link, between his currently claimed 
tinnitus and his service-connected hearing loss with 
perforated right eardrum had not been submitted.

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of its February 1990 
decision, see 38 U.S.C.A. § 5108 (West 1991), the submitted 
medical and lay evidence is "new" evidence within the 
meaning of 38 U.S.C.A. § 5108 (West 1991).  However, the 
Board also finds that none of the evidence submitted in 
support of the veteran's claim is "material" evidence 
because, while the evidence does go to document the existence 
of subjective complaints made by the veteran since February 
1990 concerning his claimed tinnitus disorder, to include 
those recently made at the time of VA audiological and ENT 
examination in February 2000, it does not constitute medical 
evidence that links the claimed tinnitus disorder to the 
veteran's service-connected hearing loss with perforation of 
the right eardrum.  That is, the medical evidence is not 
material because it refers only to post-service 
symptomatology and it does not medically link a current 
condition with remote events of service.  See Elkins v. 
Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 
(1993).  Additionally, the Board observes that new and 
material evidence has not been submitted subsequent to 
February 1990 to proximately relate the veteran's claimed 
tinnitus to his service-connected right ear disorder.  

The critical question in this case was and remains whether 
there is medical evidence linking any currently diagnosed 
tinnitus to either the veteran's period of service or with 
his service-connected hearing loss disability.  The evidence 
received since the February 1990 Board decision does not 
adequately address this fundamental question as to the 
veteran's claim.  Therefore, the Board finds that the 
additional evidence and material of record received in this 
case is not probative of this critical question and thus is 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).

It is also noted that while the veteran is competent to 
allege that he has tinnitus, he has not demonstrated that he 
is qualified to offer a medical opinion as to the etiology of 
any current symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (Lay persons are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability).  The same 
holds true for the veteran's wife, who provided testimony in 
January 2002.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996).

Therefore, the Board concludes that the evidence submitted 
subsequent to the Board's February 1990 decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a) (prior 
to August 29, 2001), and provides no basis to reopen the 
veteran's claim for entitlement to service connection for 
tinnitus.  As such, the Board's February 1990 denial of 
service connection for tinnitus remains final.  

Spondyloarthritis of the Lumbar Spine and Lumbosacral Strain

The record shows that, as indicated as part of a VA Form 21-
526, Veteran's Application for Compensation, dated in August 
1987, the veteran submitted a claim for service connection 
for a back injury incurred in September 1945.  Review of the 
service medical records on file at that time shows that no 
musculoskeletal defects were noted at the time of the 
veteran's March 1943 service induction examination.  The 
veteran was treated in June 1945 for acute left lumbosacral 
sprain, moderately severe, cause undetermined.  Later in June 
1945 the veteran complained of backache; tenderness was shown 
over the right spinus rectae muscle of the lumbar area.  The 
veteran was treated several other times in June 1945 for 
back-related pain.  A back disorder was diagnosed at the time 
of the veteran's November 1945 service separation medical 
examination.

A note submitted by a private physician dated in February 
1987 indicates that the veteran had back X-rays in November 
1983, and the diagnosis was L5-S1 discogenic disease.  The 
note also added that the veteran had a history of back injury 
in 1945 and has had symptoms since that time, and that the 
veteran's pain and X-ray findings were consistent with that 
injury.  

A February 1987 VA Medical Certificate shows that the veteran 
indicated that he had injured his back in 1945.  An August 
1987 VA medical record consultation sheet shows that the 
veteran complained of lumbosacral pain sometimes radiating 
through his buttock to his knee; low back pain syndrome was 
diagnosed.  A VA medical record consultation sheet dated in 
September 1987 shows a diagnosis of myofascial back pain.  

In a December 1987 rating decision the RO initially denied 
the veteran's claim for service connection for a back 
disorder.  The RO indicated that in the absence of evidence 
of continuity of treatment, no relationship was shown between 
the veteran's back condition and his acute strain suffered 
over 40 years ago.  The veteran was notified of this 
determination and of his procedural and appellate rights by 
VA letter dated in January 1988.  He submitted a notice of 
disagreement in January 1988, was afforded a SOC in February 
1988, and discontinued his appeal concerning his back in 
March 1988.  

The veteran sought to reopen his claim for service connection 
for back injuries in August 1988.  An undated letter, 
accepted in the course of a hearing at the RO in November 
1988, submitted from the same private physician who had 
submitted the earlier discussed February 1987 note, indicated 
that the veteran's spondyloarthritis of the lower spine was 
related to a severe back injury incurred in service in 1945.  

In the course of his November 1988 personal hearing, the 
veteran testified that he first was treated about four months 
following service by a chiropractor with heat and bed rest 
for back problems.  He did not recall the name of the medical 
provider.  He added that he was later treated by a family 
doctor, but that he could not recall the name of the 
physician.  The veteran essentially testified that he had 
been in receipt of back-related treatment since his service 
separation.  

Requested by the RO in November 1988, a private medical 
record, dated in April 1972, was subsequently associated with 
the record.  The treatment record shows that the veteran 
experienced back pain following his involvement in a motor 
vehicle accident.  Another private record, dated in May 1973, 
shows that the veteran was diagnosed with a wrenched back.  

A RO hearing officer's decision, dated in March 1989, 
indicates that the evidence did not present any objective 
findings which would warrant findings of service connection 
for a back condition as being incurred or aggravated during 
service.  

A lay statement submitted on behalf of the veteran's claim by 
his wife in June 1989 indicates that she had witnessed the 
veteran crawling, being unable to stand, with excruciating 
pain in his back.  

Subsequently, in February 1990, the Board denied the 
veteran's claim for entitlement to service connection for a 
chronic back disorder.  The Board found that lumbosacral 
sprain shown during the veteran's period of service was acute 
and transitory in nature, and resolved without residual 
disability.  The Board also observed that at the time of the 
veteran's separation examination his musculoskeletal system 
was shown on examination to be within normal limits, and no 
pertinent diagnosis was noted.  The Board further found that 
arthritis of the lumbar spine, first shown many years 
following the veteran's service discharge, had not been 
demonstrated to be of service origin.  The veteran thereafter 
did not initiate an appeal of the Board's denial within the 
requisite period of time.  Therefore, the February 1990 Board 
decision is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1104 (2001).  

Therefore, based upon the facts of this case, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the February 1990 Board decision, the last 
disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans, supra, at 285 (1996).

Pertinent evidence added to the record since the Board's 
February 1990 decision includes private medical and clinical 
records, a VA examination report, and testimony provided by 
the veteran before both the RO and the Board.  

In February 1993, the veteran submitted duplicative 
photocopies of his service medical records concerning 
inservice back treatment.  He also submitted a private CT 
[computed tomography] scan of the lumbar spine dated in 
December 1989, which contained a diagnosis of bilateral pars 
defect L5-S1 with mild anterolisthesis of L5 upon S1, 
producing borderline stenosis.  Disk bulging and herniation 
was also reported.  A private MRI [magnetic resonance 
imaging] report dated in March 1999 is shown to include 
numerous diagnoses, including spondylolisthesis, associated 
disk herniations, lumbar facet arthropathy, and lumbar disk 
degeneration.

Also of record is a private medical operative report, dated 
in April 1999, which shows that the veteran, following 
documented complaints of radiating leg pain, underwent lumbar 
surgery.  The report noted that the veteran had previously 
failed all methods of appropriate conservative treatment.  

An addendum, submitted by the assistant physician who took 
part in the April 1999 surgery, and dated in April 2000, 
indicates that the veteran underwent lumbar decompression 
secondary to stenosis in April 1999.  The assistant physician 
further indicated that the veteran had asked him if there 
could be potential correlation between his previous inservice 
back injury and his severe stenosis, disc herniations, and 
need for decompression.  The physician added that as he had 
not ever examined the veteran or reviewed any medical records 
related to his inservice back injury, he could not comment on 
whether the stenosis and disc herniations were caused by the 
injury at that time.  He additionally mentioned that there 
certainly could have been a correlation and certainly a 
herniation disc with increased motion at the vertebral body 
might provide increased incidence of arthritis, further 
stenotic changes, and the potential changes which lead him to 
his spinal decompression secondary to the stenosis.  

The RO in a March 2000 rating decision, determined that 
service connection for lumbosacral strain was denied, and 
that new and material evidence to reopen a claim for service 
connection for spondyloarthritis of the lumbar spine had not 
been submitted.  The RO noted that the veteran was 
hospitalized for 10 days in 1945 for acute lumbosacral 
sprain, which was treated with heat and resolved.  The RO 
added that there was no evidence of chronic lumbosacral 
sprain or strain.  The RO further noted that new and material 
evidence had not been submitted as to the veteran's claim for 
service connection for spondyloarthritis of the lumbar spine 
as the submitted evidence, while new, did not show that the 
condition was incurred in or aggravated in service.  A letter 
was mailed to the veteran in March 2000.  The veteran 
perfected a timely appeal to this March 2000 RO decision.  
The Board observes that the RO, in December 2000, essentially 
combined the two back-related claims on appeal.  The RO 
pointed out that the Board had previously denied service 
connection for any and all back conditions.  

Review of the report of a VA orthopedic examination dated in 
June 2001 shows that the veteran's claims folder was 
thoroughly reviewed by the reviewing physician.  Following 
review of the medical record, the VA physician opined that 
the veteran's complaint of right sacroiliac region pain and 
diagnosis of lumbosacral strain in 1945 was not related to 
his current lumbosacral degenerative joint and disc disease.  
In conjunction with the June 2001 VA medical record and 
opinion, a second VA physician also reviewed the veteran's 
medical record and offered an opinion.  The second physician 
added that he had reviewed the veteran's claims folder, and 
that he concurred with the earlier discussed VA opinion that, 
essentially, the veteran's inservice sacroiliac joint pain 
and lumbosacral strain were not related to his current 
lumbosacral degenerative joint disease and disc disease.  

In the course of a May 2001 hearing before a local RO hearing 
officer at the RO, the veteran testified that he incurred a 
back sprain while in the military, and that his current back 
problems were essentially related to that inservice injury.  
He also indicated that he had undergone back surgery 
following his service separation, and indicated that the 
private physician who performed the back surgery had related 
his current back problems to his inservice injury.  

The veteran, as indicated above, also testified at a hearing 
before the undersigned Board member in January 2002.  He 
continued to relate how he injured his back during service 
and that he continued to suffer from back problems, 
necessitating recent back surgery.  The veteran also 
testified that a surgeon who performed his back surgery had 
related his current back problems to the injury suffered by 
him during his period of service.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for a back disorder, to 
include spondyloarthritis of the lumbar spine and lumbosacral 
strain.  The Board points out that as part of the above-
referenced February 1990 Board decision, it was noted that 
lumbosacral sprain shown during the veteran's period of 
service was acute and transitory in nature, and resolved 
without residual disability.  The Board also observed that at 
the time of the veteran's separation examination his 
musculoskeletal system was shown on examination to be within 
normal limits, and no pertinent diagnosis was noted.  The 
Board further found that arthritis of the lumbar spine, first 
shown many years following the veteran's service discharge, 
had not been demonstrated to be of service origin.  
Essentially, the Board informed the veteran that his claim 
was denied because evidence of a nexus, or link, between his 
currently claimed back disorder and his 1945 back injury 
incurred during service.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of its February 1990 
decision, see 38 U.S.C.A. § 5108 (West 1991), the submitted 
medical and lay evidence is "new" evidence within the 
meaning of 38 U.S.C.A. § 5108 (West 1991).  However, the 
Board also finds that none of the evidence submitted in 
support of the veteran's claim is "material" evidence 
because, while the evidence does go to document the existence 
of currently diagnosed back disorders, it does not constitute 
medical evidence that links any of the diagnosed disorders to 
the veteran's period of service.  That is, the medical 
evidence is not material because it refers only to post-
service symptomatology and it does not medically link a 
current condition with remote events of service.  See Elkins, 
Cox, supra.  

The critical question in this case was and remains whether 
there is medical evidence linking any currently diagnosed 
back disorder to the veteran's period of service.  The 
evidence received since the February 1990 Board decision does 
not adequately address this fundamental question as to the 
veteran's claim.  While the veteran has provided testimony to 
the effect that a private physician who assisted with his 
April 1999 back surgery had in effect opined that his 1945 
back injury was related to his currently diagnosed back 
disorders, review of the record, and specifically the 
addendum report received from the private physician, does not 
support this assertion.  Review of the above-discussed 
private physician's April 2000 addendum is shown to indicate 
that the physician indicated that he had not ever examined 
the veteran or reviewed any medical records related to his 
inservice back injury, and that as such he could not comment 
on whether the stenosis and disc herniations were caused by 
the injury at that time.  He did however add that there 
certainly could have been a correlation and certainly a 
herniation disc with increased motion at the vertebral body 
might provide increased incidence of arthritis, further 
stenotic changes, and the potential changes which lead him to 
his spinal decompression secondary to the stenosis.  The 
Board observes that, regarding the critical question 
concerning whether or not a nexus between the veteran's 
inservice back injury and his currently diagnosed back 
disorders exists, the Board notes that two VA physicians, 
following their having had the opportunity to review the 
veteran's complete medical history, unlike the private 
physician who offered the April 2000 addendum, both indicated 
that essentially no nexus was shown to exist between the 
veteran's 1945 back injury and his current back disorders.  
In effect, the Board notes that there was no indication in 
the April 2000 private medical addendum that the physician 
formed his opinion on a basis separate from the appellant's 
recitation of his own medical history and background service.  
See Elkins v. Brown, 5 Vet. App. 474 (1993) and Reonal v. 
Brown, 5 Vet. App. 458 (1993).  In view of these facts, the 
Board places more probative value on the two June 2001 VA 
opinions, who had an opportunity to thoroughly review the 
veteran's medical history, than on the opinion rendered by 
the private physician in April 2000.
Therefore, the Board finds that the additional evidence and 
material of record received in this case is not probative of 
this critical question and thus is not material.  It is also 
not material because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (prior to August 29, 2001).

It is also noted that while the veteran is competent to 
allege that he has a back disorder, he has not demonstrated 
that he is qualified to offer a medical opinion as to the 
etiology of any current symptoms.  See Espiritu, supra.  The 
same is true for the veteran's wife, who provided testimony 
in January 2002.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni, supra.  The Board views its discussion 
as sufficient to inform the veteran of the elements necessary 
to complete his application to reopen the claim.  See Graves, 
supra.

Therefore, the Board concludes that the evidence submitted 
subsequent to the Board's February 1990 decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156 (prior to 
August 29, 2001), and provides no basis to reopen the 
veteran's claim for entitlement to service connection for a 
back disorder, to include spondyloarthritis of the lumbar 
spine and lumbosacral strain.  As such, the Board's February 
1990 denial of service connection for a back disorder remains 
final.

Increased Rating

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2001), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

The Board notes that, during the pendency of this appeal, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (1999).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas, supra, at 312-13.  While 
the new regulations were not in effect when the veteran 
sought an increased rating in May 1998, the Board notes that 
the RO has considered the new regulations, thus, giving the 
veteran notice of the new regulations.  See SSOC, dated in 
August 2001.  Furthermore, the amended regulations did not 
result in any substantive changes.  Essentially, the old and 
new regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under the 
former and amended Rating Schedule, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
Rating Schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Diagnostic Codes 6100-6110 (effective prior to and 
after June 10, 1999).

Also, pursuant to 38 C.F.R. § 4.86 (2001), Diagnostic Code 
6211, perforation of the tympanic membrane warrants a 
noncompensable evaluation.

A review of the evidence of record shows that the veteran 
complains of, in essence, bilateral hearing loss.  Regarding 
the inclusion of right ear perforation as part of the 
veteran's currently perfected claim, the Board 
parenthetically notes at this juncture that the veteran has 
essentially insisted for many years that in fact it was his 
left ear that suffered the perforation, and not his right 
ear.  Also, at the time of his most recent VA audiological 
examination, conducted in February 2000, the veteran 
indicated that he was not at that time reporting significant 
hearing difficulties. 

A service medical record dated in September 1945 shows that 
the veteran was treated for an inflamed and perforated right 
ear drum.  Aero right otitis media with drum perforation was 
diagnosed.  A November 1945 service medical record shows that 
the veteran suffered perforation of the right ear drum 4 or 5 
times while on active duty.  Review of the veteran's November 
1945 examination report at discharge shows that it was noted 
that the veteran had perforated his right ear drum in 
September 1945, and also had acute otitis media for 2 days.  
The veteran submitted a claim for "ruptured rt. ear drum" 
in February 1946.  The veteran was notified in May 1946 that 
service connection had been granted for perforated right ear 
drum, and that a noncompensable disability evaluation level 
was assigned.  The Board notes that the veteran did not 
perfect an appeal to this decision.  Later, in February 1990, 
the Board remanded the veteran's claim for entitlement to an 
increased (compensable) rating for hearing loss with 
perforation of the right eardrum, and in March 1991, denied 
the veteran's claim.  

Review of the claims folder shows that audiological 
evaluation of the veteran was most recently conducted in 
February 2000.  The veteran reported incurring a left eardrum 
rupture during service, and that he experienced a constant 
ache in his left ear.  He did not report any significant 
hearing difficulties.  Puretone conduction threshold testing 
was noted to reveal hearing within normal limits through 3000 
Hertz (Hz), falling mild to severe in the higher frequencies.  
Word recognition testing was described by the examiner as 
excellent in both ears.  Audiological testing accomplished in 
February 2000 shows that right ear auditory thresholds in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz were 20, 15, 
20, and 30 decibels (dBs), respectively.  These results 
translate to an average puretone threshold of 21 dBs.  Speech 
audiometry testing revealed speech recognition ability of 92 
percent in the right ear.  The veteran's left ear auditory 
thresholds in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz were 15, 20, 25, and 30 dBs, respectively.  These 
results translate to an average puretone threshold of 23 dBs.  
Speech audiometry testing revealed speech recognition ability 
of 94 percent in the left ear.  

In a March 2000 rating decision, the RO continued the 
noncompensable disability evaluation previously assigned.  
The veteran subsequently perfected an appeal to the March 
2000 decision.  

The veteran provided testimony at a hearing at the RO in May 
2001.  He again clarified that he perforated his left eardrum 
in service, and not his left.  He asserted that this 
inservice left ear injury has contributed to his current 
hearing-related problems.  

As noted above, the veteran provided testimony at a hearing 
at the RO in January 2002 before the undersigned Board 
member.  At that time, he continued to assert that he injured 
his left eardrum in service, and not his right.  He added 
that he felt as if he had better hearing acuity from his 
right ear, as opposed to his left.  

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 21.  The 
percent of discrimination was 92.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 0 and 41 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is level I.

The average puretone decibel loss for the veteran's left ear, 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four, was 22.  The percent of 
discrimination was 94.  The resulting numeric designation for 
the left ear is level I.  

With a numeric designation of level I for the better ear and 
level I for the poorer ear, the point of intersection on 
Table VII requires assignment of a noncompensable evaluation.

The RO has applied the Rating Schedule accurately, and there 
is no basis under rating criteria for the assignment of a 
higher evaluation.  Audiometric testing results are 
dispositive evidence for a claim for an increased disability 
rating for bilateral hearing loss.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 dBs or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  This provision 
corrects for the fact that with a 55-dB threshold level (the 
level at which speech becomes essentially inaudible) the high 
level of amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 dBs or more at 2,000 Hz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Id.  This provision compensates 
for a pattern of hearing impairment that is an extreme 
handicap in the presence of any environmental noise, and a 
speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  The 
Board also points out that the amended regulations changed 
the title of Table VIa from "Average Puretone Decibel Loss" 
to "Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average."  

Neither of these new provisions applies to the veteran's 
situation.  None of the puretone thresholds shown on the 
February 2000 VA audiological examination were 55 decibels or 
greater.  Furthermore, the audiometric evaluation did not 
show puretone thresholds of 70 dBs or more at 2,000 Hz in 
either ear.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  In this regard, the Board again observes that 
pursuant to 38 C.F.R. § 4.86 (2001), Diagnostic Code 6211, 
perforation of the tympanic membrane warrants a 
noncompensable evaluation.  The evidence does not reflect 
that the degree of impairment more nearly approximates the 
criteria for the next higher evaluation under the applicable 
regulations.  Additionally, the evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (2001).  



ORDER

New and material evidence to reopen the claim for service 
connection for tinnitus having not been submitted, the appeal 
as to this issue is denied.  

New and material evidence to reopen the claim for service 
connection for a back disorder having not been submitted, the 
appeal as to this issue is denied.  

An increased (compensable) rating for bilateral hearing loss 
with perforated right eardrum (also claimed as left ear 
injury) is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

